                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 MICHAEL KNIGHT,
                                                         CV-21-33-H-BMM-KLD
                           Plaintiff,

       vs.                                                         ORDER

 MONTANA DEPARTMENT OF
 CORRECTIONS, et al.,

                           Defendants.




      Plaintiff Michael Knight purportedly has removed his own case from

Montana’s Third Judicial District Court to this Court, and asked that copies of all

filings in this matter be served on his wife via email. (Doc. 1). United States

Magistrate Judge Kathleen DeSoto subsequently entered an Order denying

Knight’s request that the Court serve documents on his wife. (Doc. 4). Judge

DeSoto also issued Findings and Recommendations in which she recommended

that the Court remand this matter back to state court, as Knight improperly

removed his own action to federal court. Id.

      Knight filed an objection to the Findings and Recommendations within the

requisite timeframe. (Doc. 5). Knight asks this Court to declare unconstitutional

the federal removal statutes found at 28 U.S.C. §§ 1441, 1443, and 1446, and to
permit his action to go forward in federal court. Id. This Court reviews de novo

those Findings and Recommendations to which a party timely objected. 28 U.S.C.

§ 636(b)(1).

      Federal law clearly limits to defendants the right to remove a case from state

court to federal court. Am. Int’l Underwriters (Philippines), Inc. v. Cont’l Ins. Co.,

843 F.2d 1253, 1260 (9th Cir. 1988). Title 28, Section 1441(a) of the United States

Code provides that “any civil action brought in a State court . . . may be removed

[to federal court] by the defendant or the defendants.” (Emphasis added).

Similarly, 28 U.S.C. § 1443 provides for removal “by the defendant” to federal

court in certain civil rights cases. Title 28, Section 1446 of the United States Code

explains the procedure that “[a] defendant or defendants” must follow when

removing a civil action from state court to federal court.

      The Ninth Circuit “categorically” has stated that a “plaintiff who

commences his [or her] action in a state court cannot effectuate removal to a

federal court even if he [or she] could have originated the action in a federal

court.” Am. Int’l Underwriters, 843 F.2d at 1260 (quoting Oregon Egg Producers

v. Andrew, 458 F.2d 382 (9th Cir. 1972)). A plaintiff’s attempt at removal of his or

her own civil action to federal court proves “indisputabl[y] . . . improper.” Id.

      The Court remains bound by federal statute and case law in this matter, as

the removal statute at 28 U.S.C. § 1441 requires “strict construction.” Shamrock

                                              2
Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941). Knight’s attempted removal

of his own action to federal court failed to abide by 28 U.S.C. § 1441 and this

Court lacks jurisdiction to adjudicate Knight’s claims. Am. Int’l Underwriters, 843

F.2d at 1260. The Court will not permit Knight’s purported change from the forum

that he selected to litigate his claims against Defendants in the first instance. Id. at

1261. The Court adopts the Findings and Recommendations in full.

         Accordingly, IT IS ORDERED:

         1.    This action, designated Case No. DV-20-85, is REMANDED to

Montana’s Third Judicial District Court.

         2.    The Clerk of Court is directed to deliver to Montana’s Third Judicial

District Court a certified copy of the order remanding this case, pursuant to 28

U.S.C. § 1447(c).

         3.    The Court certifies, pursuant to Fed. R. App. P. 24(a)(4)(B) and 28

U.S.C. § 1447(d), that any appeal of this disposition would not be taken in good

faith.

         Dated this 29th day of June, 2021.




                                               3
